UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 02-4830
ERIC JERELL WILSON, a/k/a Eric
Jerrel Wilson,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                            (CR-01-983)

                      Submitted: August 27, 2003

                      Decided: October 22, 2003

       Before NIEMEYER and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James A. Brown, Jr., LAW OFFICES OF JIM BROWN, P.A., Beau-
fort, South Carolina, for Appellant. J. Strom Thurmond, Jr., United
States Attorney, Sean Kittrell, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.
2                      UNITED STATES v. WILSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Eric Wilson appeals his conviction and sentence, pursuant to his
guilty plea, for possession with intent to distribute more than fifty
grams of cocaine base, a violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(A)(iii) (2000), and use of a firearm during and in further-
ance of a drug trafficking crime, a violation of 18 U.S.C.
§ 924(c)(1)(A)(i) (2000). We affirm.

   Wilson argues that the district court committed reversible error
during the plea colloquy in explaining the potential penalties he faced.
Wilson did not object during the plea hearing or move to withdraw
his plea. Therefore, this court’s review is for plain error. United States
v. Vonn, 535 U.S. 55, 59 (2002). We therefore must determine (1)
whether there was error; (2) whether it was plain; (3) whether it
affected Wilson’s substantial rights; and (4) whether, if the first three
criteria are met, we should exercise our discretion to notice the error.
United States v. Martinez, 277 F.3d 517, 529 (citing United States v.
Olano, 507 U.S. 725, 732 (1993)).

   The Government concedes that the district court committed plain
error by misstating the penalties Wilson faced. This court may con-
sider the entire record when considering the effect of any error on
Wilson’s substantial rights. Vonn, 535 U.S. at 74-75. We have exam-
ined the entire record and conclude that the district court’s error did
not affect Wilson’s substantial rights.

  Accordingly, we affirm Wilson’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED